Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “∆y” at the bottom of Fig. 2 is not described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
“the position” in line 1 should be --a position--;
“the case of a full modulation” in lines 2-3 should be --a case of a full modulation--.
Claim 6 is objected to because “an exhaust gas turbocharger” in lines 1-2 should be --the exhaust gas turbocharger--.
Claim 7 is objected to because “the exhaust tract” in lines 1-2 should be --an exhaust tract--.
Claim 8 is objected to because “the exhaust tract” in lines 1-2 should be --an exhaust tract--.
Claim 9 is objected to because of the following informalities:
“the size of a setpoint boost pressure” in line 2 should be --a size of a setpoint boost pressure--;
“the presently engaged gear” in lines 2-3 should be --a presently engaged gear--;
“the atmospheric pressure” in line 3 should be --an atmospheric pressure--;
“the rotational speed” in line 3 should be --a rotational speed--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“control unit” in claim 10 -- (there appears to be no corresponding structure present in the Specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the meets and bounds of claim 1 cannot be ascertained since the limiting of "said manipulated variable" appears to be controlled by the recitation: "if necessary".  However, there does not appear to be any sufficient or necessary condition present in the claim to cause the "a manipulated variable" to be limited.
Claims 2-10 depend from claim 1 and inherit the 112 deficiency of their parent claim.
Claim 10 recites the limitation “A control unit…for applying the method according to claim 1” which is being interpreted under 112(f) as described above, however there is not sufficient description found in the Specification as to what structure performs the claimed function and therefore it is not clear what the “control unit” is.  For the purpose of examination “control unit” is being interpreted as consistent with the prior art as described below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (U.S. 2010/0058757).
Re claim 1
A first interpretation of Mueller discloses a method (claims 1 and 3) for controlling and/or regulating an exhaust gas turbocharger (Para 1 - “an exhaust-gas turbocharger”) of an internal combustion engine (Para 1 - “…of an internal combustion engine”), the exhaust gas turbocharger being protected against an exceeding of a maximum rotational speed (Para 21 - “…the VTG are moved by regulation into a position which is suitable for the optimum increase in charge pressure…” (positioning the VTG (parameter of turbocharger) for optimum increase in charge pressure must also protect against exceeding the maximum rotational speed of the turbocharger as exceeding the maximum rotational speed would necessarily not result in an optimum increase in the charge pressure)), the method comprising: 
comparing an actual boost pressure (P2ACTUAL, actual values of the charge pressure - Para 35) with a setpoint boost pressure (P2NOMINAL, nominal value for the charge pressure - Para 32)(Para 34 - “…present difference between p2nominal and p2actual”) in that a manipulated variable assigned to the exhaust gas turbocharger (Para 17 - “position of the guide blades of the VTG” (shown as VTGposition in Fig. 1)(a type of a manipulated variable of the turbocharger)) is compared with a manipulated variable limit characteristic (VTGNOMINAL, nominal values of the positon of the VTG - Para 33 (a type of a manipulated variable limit characteristic))(see Fig. 3, and Para 21 - “…guide blades of the VTG are moved by regulation into a position which is suitable for the optimum increase in charge pressure, which is specific for each operating point…” (for the guide regulation into a position which is suitable for the optimum increase in charge pressure…” (see Fig. 1 where “VTGposition” is shown limited after Phase 1)), if necessary, the manipulated variable limit characteristic having a time-limited, first portion (Fig. 1, Phase 1 (see Fig. 1 - Phase 1 is shown as a type of time-limited first portion as it is shown as part of Phases 1-3 and is limited along the X axis which represent time per Para 17)) and a chronologically subsequent, second portion (Fig. 1, Phase 2 (see Fig. 1 - Phase 2 is shown as a type of chronologically subsequent portion as it is shown as part of Phases 1-3 and is chronologically subsequent as it is shown further than Phase 1 along the X axis which represents time per Para 17)) following a change in the setpoint boost pressure (see Fig. 1 - Phase 2 is shown occurring after change in “Charge pressure demand”), the first portion (Phase 1) ending after a predetermined target time (Para 19 - “…phase 1 being active only for 100 to 200ms, a maximum of 500ms…”); and 
reducing the second portion (Phase 2) of the manipulated variable limit characteristic (VTGNOMINAL) with respect to the first portion (see Fig. 1 - “VTGposition” (which is controlled by VTGNOMINAL as described in Paras 21 and 36) is shown reduced during Phase 2 with respect to that in Phase 1).  
Re claim 3:
Mueller (first interpretation as described above) discloses wherein a full modulation (Para 19 - “…the guide blades of the VTG are briefly regulated to the maximum closed state…”) of the manipulated variable (Para 18 - “position of the guide blades of the VTG”) is described by the first portion (Phase 1)(see Fig. 1 and Para 19 - “In phase 1…the guide blades of the VTG are briefly regulated to the maximum closed state…”), the first portion being a constant function up to the end of the target time (see Fig. 1 where “VTGposition” is shown constant through Phase 1 and as described in Para 19 - “In phase 1…the guide blades of the VTG are briefly regulated to the maximum closed state…with phase 1 being active only for approximately 100 to 200ms, a maximum of 500ms.”).
Re claim 4:
Mueller (first interpretation as described above) discloses wherein the second portion (Phase 2) of the manipulated variable limit characteristic (VTGNOMINAL, nominal values of the positon of the VTG - Para 33) is a monotonously decreasing function (see Fig. 1 - “VTGposition” (which is controlled by VTGNOMINAL as described in Paras 21 and 36) is shown decreasing uniformly).
Re claim 6:
Mueller (first interpretation as described above) discloses wherein a guide vane position (Para 18 - “position of the guide blades of the VTG”) of an exhaust gas turbocharger (Para 2 - “turbochargers…”) having a variable turbine geometry (Para 2 - “…with an adjustable turbine geometry (VTG)”) is described by the manipulated variable (Para 18 - “position of the guide blades of the VTG” (the position of the guide blades of the VTG is being interpreted as the manipulated variable, as described above, and thereby describes guide vane position)).
Re claim 1

comparing an actual boost pressure (P2ACTUAL, actual values of the charge pressure - Para 35) with a setpoint boost pressure (P2NOMINAL, nominal value for the charge pressure - Para 32)(Para 34 - “…present difference between p2nominal and p2actual”) in that a manipulated variable assigned to the exhaust gas turbocharger (Para 17 - “position of the guide blades of the VTG” (shown as VTGposition in Fig. 1)(a type of a manipulated variable of the turbocharger)) is compared with a manipulated variable limit characteristic (VTGNOMINAL, nominal values of the positon of the VTG - Para 33 (a type of a manipulated variable limit characteristic))(see Fig. 3, and Para 21 - “…guide blades of the VTG are moved by regulation into a position which is suitable for the optimum increase in charge pressure, which is specific for each operating point…” (for the guide blades to be moved by regulation into the position suitable for optimum increase in charge pressure, then a comparison of the position of the guide blades and the nominal values of the position of the VTG must occur)) and is limited (Para 21 - “…guide blades regulation into a position which is suitable for the optimum increase in charge pressure…” (see Fig. 1 where “VTGposition” is shown limited after Phase 1)), if necessary, the manipulated variable limit characteristic having a time-limited, first portion (Fig. 1, Phases 1 and 2 (see Fig. 1 - Phases 1 and 2 are collectively shown as a type of first portion as they are collectively shown as a part of Phases 1-3 and are limited along the X axis which represents time per Para 17)) and a chronologically subsequent, second portion (Fig. 1, Phase 3 (see Fig. 1 - Phase 3 is shown as a type of chronologically subsequent portion as it is shown as part of Phases 1-3 and is chronologically subsequent as it is shown further than Phases 1-2 along the X axis which represents time per Para 17)) following a change in the setpoint boost pressure (see Fig. 1 - “Phase 3” is shown occurring after change in “Charge pressure demand”), the first portion (collectively Phase 1 and Phase 2) ending after a predetermined target time (see Fig. 1 and Para 22  - “Phase 2 is activated until the charge pressure has virtually reached its preset value” (Phase 2 is described ending after “charge pressure has virtually reached its preset value” which is a type of predetermined target time as it is a point which has been preconfigured)); and 
reducing the second portion (Phase 3) of the manipulated variable limit characteristic (VTGNOMINAL) with respect to the first portion (see Fig. 1 - “VTGposition” (which is controlled by VTGNOMINAL as described in Paras 21 and 36) is shown reduced during Phase 3 with respect to that in Phase 1/2).
Re claim 2:
Mueller (second interpretation as described above) discloses wherein the target time (see Fig. 1 and Para 22  - “Phase 2 is activated until the charge pressure has ACTUAL) should presumably have reached the setpoint boost pressure (P2NOMINAL) within the target time during a fault-free operation (see Fig. 1 and Para 22  - “Phase 2 is activated until the charge pressure has virtually reached its preset value”; and Para 27 - “in Phase 2…VTG is set to the position which permits the fastest increase in charge pressure” (a type of fault free operation)).
Re claim 9:
Mueller (second interpretation as described above) discloses wherein the predetermined target time (see Fig. 1 and Para 22  - “Phase 2 is activated until the charge pressure has virtually reached its preset value”) is predetermined as a function of the size of a setpoint boost pressure change (see Fig. 1 and Para 22  - “Phase 2 is activated until the charge pressure has virtually reached its preset value” (Phase 2 being activated until it reaches the target value is inherently a function of the size of the target value)), the presently engaged gear (see Fig. 1 and Para 22 - “Phase 2 is activated until the charge pressure has virtually reached its preset value”  (in Fig. 1  “Actual charge pressure” is shown as a function of “Engine rotational speed” and Engine rotational speed is inherently a function of a presently engaged gear (see Para 38 which describes “shift processes”))), the atmospheric pressure (see Fig. 1 and Para 22 - “Phase 2 is activated until the charge pressure has virtually reached its preset value”  (Phase 2 being activated until charge pressure reaches a target requires a duration that is inherently a function of the atmospheric pressure because turbochargers compress air which originates at atmospheric pressure)) and the rotational speed of the internal combustion engine (see Fig. 1 and Para 22 - “Phase 2 is activated until the charge pressure has virtually reached its preset value”  (in Fig. 1  “Actual charge pressure” is shown as a function of “Engine rotational speed”)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. 2010/0058757), as applied to claim 1 above, in view of Schenker et al. (U.S. 2013/0327039).
Re claims 1 and 5:
Schenker discloses a method (Paras 25-26) for controlling and/or regulating an exhaust gas turbocharger (16, turbocharger - Para 20) of an internal combustion engine (12, internal combustion engine - Para 20) comprising a manipulated variable (Para 25 - “degree to which the wastegate valve 44 is opened” (a type of manipulated variable as degree to which the wastegate valve 44 is opened…” (wastegate valve 44 is a component of wastegate 18 as described in Para 25)) of a waste gate (18, wastegate - Para 20) is described by the manipulated variable (Para 25 - “degree to which the wastegate valve 44 is opened” the waste gate being closed (Para 25 - “…a closed position of the valve 44…”) in a case of a full modulation of the manipulated variable (see Fig. 2 and Para 25 - “degree to which the wastegate valve 44 is opened will depend upon both the force of the spring 52 and the pressure differential between the reference air and the regulated air” (Para 25 describes spring 52 biasing element 18 to the closed position and therefore in the case of no regulated air by 34, which is a type of full modulation, element 18 will be in the closed position))(claim 5).
Schenker fails to disclose the exhaust gas turbocharger being protected against an exceeding of a maximum rotational speed, nor the method comprising: comparing an actual boost pressure with a setpoint boost pressure in that a manipulated variable assigned to the exhaust gas turbocharger is compared with a manipulated variable limit characteristic and is limited, if necessary, the manipulated variable limit characteristic having a time-limited, first portion and a chronologically subsequent, second portion following a change in the setpoint boost pressure, the first portion ending after a predetermined target time; and reducing the second portion of the manipulated variable limit characteristic with respect to the first portion.
Mueller teaches an exhaust gas turbocharger (Para 1 - “an exhaust-gas turbocharger”) being protected against an exceeding of a maximum rotational speed (Para 21 - “…the VTG are moved by regulation into a position which is suitable for the ACTUAL, actual values of the charge pressure - Para 35) with a setpoint boost pressure (P2NOMINAL, nominal value for the charge pressure - Para 32)(Para 34 - “…present difference between p2nominal and p2actual”) in that a manipulated variable assigned to the exhaust gas turbocharger (Para 17 - “position of the guide blades of the VTG” (shown as VTGposition in Fig. 1)(a type of a manipulated variable of the turbocharger)) is compared with a manipulated variable limit characteristic (VTGNOMINAL, nominal values of the positon of the VTG - Para 33 (a type of a manipulated variable limit characteristic))(see Fig. 3, and Para 21 - “…guide blades of the VTG are moved by regulation into a position which is suitable for the optimum increase in charge pressure, which is specific for each operating point…” (for the guide blades to be moved by regulation into the position suitable for optimum increase in charge pressure, then a comparison of the position of the guide blades and the nominal values of the position of the VTG must occur)) and is limited (Para 21 - “…guide blades of the VTG are moved by regulation into a position which is suitable for the optimum increase in charge pressure…” (see Fig. 1 where “VTGposition” is shown limited after Phase 1)), if necessary, the manipulated variable limit characteristic having a time-limited, first portion (Fig. 1, Phase 1 (see Fig. 1 - Phase 1 is shown as a type of time-limited first portion as it is shown as part of Phases 1-3 and is limited along the X axis which represent time per NOMINAL) with respect to the first portion (see Fig. 1 - “VTGposition” (which is controlled by VTGNOMINAL as described in Paras 21 and 36) is shown reduced during Phase 2 with respect to that in Phase 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the method of Mueller could have been applied to the turbocharger of Schenker to control the manipulated variable of Schenker because both of the manipulated variables of Meuller and Schenker regulate boost pressure (see Para 24 of Schenker - “the actuator progressively opens the wastegate, allowing exhaust flow to bypass the turbine, thus regulating manifold boost pressure” and see Para 21 of Mueller - “the guide blades of the VTG are moved by regulation into a position which is suitable for the optimum increase in charge pressure”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Mueller to 
Re claim 10:
Mueller discloses a control unit (6, regulating device - Para 30 (a type of control unit as shown in Fig. 3 and described in Paras 30-36)) for applying the method according to claim 1 (as described above).
Mueller fails to disclose the control unit comprising software for applying the method.
Schenker teaches a control unit (Para 40 - engine control units) comprising software (Para 40 - “engine control units…with the addition of appropriate software”) for applying a method (Para 40 - “The turbo control system can be…appropriate software”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the control unit of Mueller after the control unit of Schenker (and thereby including the ability to hold software in the control unit of Mueller as taught by Schenker) for the advantage of the control unit being able to be updated/reconfigured (Schenker; Para 40 - “configured to interface with existing engine control units…with the addition of appropriate software”).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. 2010/0058757), as applied to claim 1 above, in view of Lambert et al. (U.S. 2013/0192202).
Re claim 7:
Mueller discloses the method of claim 1 (as described above).
an exhaust-gas turbocharger of an internal combustion engine” (an internal combustion engine with an exhaust-gas turbocharger must include a type of exhaust tract)).
Mueller fails to disclose wherein a particulate filter is used in the exhaust tract.
Lambert teaches wherein a particulate filter (22, particulate matter filter - Para 16) is used in an exhaust tract (35, exhaust passage - Para 16 (a type of exhaust tract as shown in Fig. 1))(see Fig. 1 - element 22 is shown used in element 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust tract of Mueller after the exhaust tract of Lambert (and thereby include the particulate filter of Lambert in the exhaust tract of Mueller) for the advantage of temporarily filtering particulate matters from exhaust gases (Lambert; Para 17 - “PM filter 22 may temporarily filter PMs from exhaust gases flowing over it”).
Re claim 8:
Mueller discloses the method of claim 1 (as described above).
Mueller discloses a gasoline engine (6, engine - Para 30 (a type of gasoline engine as described in Para 30 -“an internal combustion engine, for example a spark-ignition… engine 6”)) and an exhaust tract (Para 1 - “an exhaust-gas turbocharger of an internal combustion engine” (an internal combustion engine with an exhaust-gas turbocharger must include a type of exhaust tract)).
Mueller fails to disclose wherein a gasoline engine particulate filter is used in the exhaust tract.
for gasoline engines” and see Fig. 1 where element 22 is shown for element 10 which is described in Para 16 as “a spark ignition engine”)) is used in an exhaust tract (35, exhaust passage - Para 16 (a type of exhaust tract as shown in Fig. 1))(see Fig. 1 - element 22 is shown used in element 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust tract of Mueller after the exhaust tract of Lambert (and thereby include the particulate filter of Lambert in the exhaust tract of Mueller) for the advantage of temporarily filtering particulate matters from exhaust gases (Lambert; Para 17 - “PM filter 22 may temporarily filter PMs from exhaust gases flowing over it”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isaac et al. (U.S. 6,427,445) teaches a method for regulating an exhaust gas turbocharger (12) against exceeding of a maximum rotational speed (Claim 8 - “…to create a third component of the control signal for limiting turbocharger speed…”), the turbocharger having a variable turbine geometry (Abstract - “variable nozzle turbocharger”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/3/22